IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-41,683-04


                      EX PARTE RICHARD OWEN TAYLOR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 0577954-B IN CRIMINAL DISTRICT COURT NO. 4
                            FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. He did not appeal his conviction.

        This is a subsequent application. Applicant challenged this conviction in WR-41,683-01,

claiming, among other things, that trial counsel failed to interview witnesses. We denied that

application on October 13, 1999. Ex parte Taylor, No. WR-41,683-01 (Tex. Crim. App. Oct. 13,

1999) (not designated for publication). Applicant now claims in his first and second grounds that
                                                                                                   2

trial counsel was ineffective and that his sentence violates the Eighth and Fourteenth Amendments.

In his third ground, he claims that his rights under the Eighth and Fourteenth Amendments were

violated when he was not released to parole.

       Applicant’s first and second grounds are dismissed. TEX . CODE CRIM . PROC. art. 11.07, §

4. His third ground is denied. Accordingly, this application is dismissed in part and denied in part.



Filed: August 26, 2015
Do not publish